IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

         STATE OF TENNESSEE v. TRACY LORENZO GOODWIN

               Appeal from the Criminal Court for Hamilton County
          Nos. 272039 and 285791    Jon Kerry Blackwood, Senior Judge


                 No. E2015-01350-CCA-R3-CD Filed – July 15, 2016


The Defendant, Tracy Lorenzo Goodwin, appeals from the Hamilton County Criminal
Court’s order revoking his probation and ordering execution of the original sentences
imposed. The Defendant’s counsel has filed a motion to withdraw pursuant to Rule 22 of
the Rules of the Tennessee Court of Criminal Appeals. We conclude that counsel’s
motion is well-taken and, in accordance with Rule 22(F), affirm the trial court’s
judgments pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and D. KELLY THOMAS, JR., JJ., joined.

Elizabeth Lee Epps, Chattanooga, Tennessee, for the appellant, Tracy Lorenzo Goodwin.

Herbert H. Slatery III, Attorney General and Reporter; John H. Bledsoe, Senior Counsel;
M. Neil Pinkston, District Attorney General; and Kristin Spires, Assistant District
Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION

       On September 9, 2009, in case number 272039, the Defendant pleaded guilty to
theft of property valued over $1,000 with an agreed ten-year sentence as a Range III,
persistent offender to be served on probation. In February 2010, a violation of probation
warrant was issued based upon new arrests and was amended in June 2010 based upon
additional new arrests. On February 21, 2011, the Defendant pleaded guilty to the
probation violation and was placed on intensive probation. On March 9, 2012, a second
violation of probation warrant was issued based upon new arrests. On August 29, 2013,
in case number 285791, the Defendant pleaded guilty to theft of property valued over
$1,000 and received a six-year sentence consecutive to the previously-imposed ten-year
sentence in case number 272039. The Defendant was placed on community corrections.


       On October 1, 2013, a community corrections violation warrant was issued. On
August 5, 2014, the trial court determined that the Defendant had violated community
corrections, and the Defendant was placed on enhanced probation with Global
Positioning System (GPS) monitoring. The Defendant reported to enhanced probation on
August 13, 2014, by which time he had garnered another theft charge. On August 26,
2014, the Defendant reported for his third enhanced probation meeting but left the
building before the fugitive warrant division could arrest him on the new theft charge.
On August 27, 2014, the Defendant was charged again with theft. On September 3, 2014,
the Defendant pleaded guilty to the two new theft offenses.


        Based upon the two additional theft convictions, a probation violation warrant was
issued in case numbers 272039 and 285791. At the July 13, 2015 revocation hearing,
Tennessee Department of Correction Board of Probation and Parole Officer Shannon
Guffey detailed the Defendant’s probation and offense history. She stated that the GPS
monitoring was never established for the Defendant because he reoffended immediately
after being placed in the enhanced probation program. The Defendant’s girlfriend, a
close lifetime friend, and a rehabilitative programming director testified that the
Defendant would successfully complete probation if the trial court granted him further
supervised release. Following the hearing, the trial court revoked the Defendant’s
probation, stating, “The Court finds that you’ve had previous opportunities for
rehabilitation which have failed, and that you’ve violated the law by two convictions of
theft, and the Court will revoke your probation.”


        Our supreme court has concluded that a trial court’s decision to revoke a
defendant’s probation “will not be disturbed on appeal unless . . . there has been an abuse
of discretion.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (citing State v.
Williamson, 619 S.W.2d 145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has
been established when the “record contains no substantial evidence to support the
conclusion of the trial judge that a violation of the conditions of probation has occurred.”
State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see State v. Shaffer, 45
S.W.3d 553, 554 (Tenn. 2001); State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978). When
a trial court finds by a preponderance of the evidence that a defendant has violated the
conditions of probation, the court “shall have the right . . . to revoke the probation.”
T.C.A. § 40-35-311(e)(1) (2014). After revoking a defendant’s probation, the trial court
may return a defendant to probation with modified conditions as necessary, extend the
period of probation by no more than two years, order confinement, or order the
                                             2
defendant’s sentence into execution as originally entered. Id. §§ 40-35-308(a), (c), -310
(2014). “In probation revocation hearings, the credibility of witnesses is for the
determination of the trial judge.” Carver v. State, 570 S.W.2d 872, 875 (Tenn. Crim.
App. 1978) (citing Bledsoe v. State, 378 S.W.2d 811, 814 (Tenn. 1965)).



       Upon a full examination of the record, we conclude that the trial court did not
abuse its discretion by revoking the Defendant’s probation and ordering execution of the
sentences of confinement because the Defendant repeatedly committed new criminal
offenses after being placed on probation and community corrections. We affirm the
judgments of the trial court pursuant to Rule 20 of the Rules of the Tennessee Court of
Criminal Appeals. The appellant shall have 60 days from the date of entry of this opinion
within which to file a pro se application for permission to appeal to the Tennessee
Supreme Court. Tenn. Ct. Crim. App. R. 22(F). By separate order accompanying this
opinion, counsel’s motion to withdraw is granted.



                                         ______________________________________
                                         ROBERT H. MONTGOMERY, JR., JUDGE




                                           3